Exhibit 10.25

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE is dated for reference purposes only as July 31,
2002, and is part of that Lease dated June 17, 1996 together with the Summary of
Basic Lease Terms, the First Addendum To Lease, the Acceptance Agreement thereto
(collectively, the “Lease”) by and between Orchard Moffett Investors, a
California general partnership, Successor-in-Interest to Kairos, LLC and Orchard
Moffett Investors, a California general partnership (“Landlord”), and QuickLogic
Corporation, a Delaware corporation (“Tenant”), and is made with reference to
the following facts:

 

A.            The Premises currently leased by Tenant pursuant to the Lease
consists of 42,624 rentable square feet commonly known as 1277 Orleans Drive,
City of Sunnyvale, California.

 

B.            The Lease Term for said Premises currently expires on November 30,
2003.

 

C.            Tenant and Landlord wish to amend the Lease on the Terms and
Conditions set forth in this First Amendment to Lease.

 

NOW, THEREFORE, Landlord and Tenant hereby agree that the provisions of the
Lease are amended as follows:

 

1.             Lease Term:  Section J is hereby amended to provide that the
Lease Term shall be extended through and including March 31, 2009.

 

2.             Base Monthly Rent:

 

A.            Commencing August 1, 2002, Section K is hereby amended to provide
for Base Monthly Rent as follows:

 

August 1, 2002 through and including September 30, 2002:  $52,789.82 per month

 

These payments shall be subject to the provisions of Paragraph 3 below, which
shall apply for the period of August 1, 2002 through and including September 30,
2002.

 

B.            Commencing October 1, 2002, Section K is hereby amended to provide
for the Base Monthly Rent as follows:

 

October 1, 2002 through and including September 30, 2003:  $46,460.16 per month

October 1, 2003 through and including September 30, 2004:  $47,853.96 per month

October 1, 2004 through and including September 30, 2005:  $49,289.58 per month

October 1, 2005 through and including September 30, 2006:  $50,768.27 per month

October 1, 2006 through and including September 30, 2007:  $52,291.32 per month

October 1, 2007 through and including September 30, 2008:  $53,860.06 per month

October 1, 2008 through and including March 31, 2009:  $55,475.86 per month

 

These payments shall be subject to the provisions of Paragraph 3 below, which
shall apply for the period of October 1, 2002 through and including March 31,
2009.

 

3.             Rental Abatement Relating to Sublease Space:  The Premises
contain approximately 7,927 sq. ft. (the “Sublease Space”) which is leased by
Tenant but which is currently not occupied by Tenant and which may in the future
not be occupied by Tenant.  With respect to this Sublease Space, Landlord and
Tenant agree as follows:

 

A.            During any time during which the Sublease Space is not leased to a
subtenant or not occupied by Tenant for its own use, Landlord agrees to reduce
the Base Monthly Rent per square foot for the Sublease Space to an amount which
is one-half of the Base Monthly Rent per square foot for the Premises during
that period (the “Reduced Rental Rate”).  For example, if the Sublease Space is
not leased to a subtenant during any month in the period from October 1, 2002
through September 30, 2003, the Base Monthly Rent payable on the Sublease

 

--------------------------------------------------------------------------------


 

Space would be reduced to $.545 NNN per square foot during such time as the
space is not leased (one-half of $1.09 NNN).  The total Base Monthly Rent
payable during such a time when the Sublease Space is not leased would thus be
$42,139.95 (34,697 sq. ft. times $1.09 plus 7,927 sq. ft. times $.545).

 

B.              At such time as the Sublease Space is leased at fair market
rates to a subtenant, any amounts received by Tenant in excess of the Reduced
Rental Rate shall be payable to Landlord until Landlord receives the full Base
Monthly Rent per square foot for the Sublease space; provided, however, Tenant
shall first be entitled to deduct any amounts paid for reasonable leasing
commissions and tenant improvements from amounts received in excess of the
Reduced Rental Rate.  Any rents received in excess of the Base Monthly Rent per
square foot shall be split between Landlord and Tenant on a 50/50 basis.

 

C.              Tenant agrees to continue its best efforts at all times to
secure a subtenant for the Sublease space at the “then current market rates” but
not less than the Reduced Rental Rate as specified in Paragraph 3.A. above.
Tenant will be responsible for marketing the Sublease Space and managing any
Sublease Agreement, as approved by Landlord.  Landlord will have the right in
its reasonable judgment to approve or disapprove proposed subleases.

 

D.              Tenant shall be responsible for payment of any sublease leasing
commissions or tenant improvement amounts relating to a sublease, with Tenant
having the right to recover these costs as described above.

 

4.             Replacement of HVAC Units:  Landlord, at Landlord’s sole cost and
expense, will replace all existing rooftop HVAC package units (with the
exception of Unit 20, which was installed in 1997) on a “kind-for-kind” basis. 
Additionally, Landlord shall install an energy management system.  Landlord and
Tenant shall coordinate a schedule for this work to be completed as soon as
reasonably possible after execution of a Lease Amendment documenting the lease
extension.

 

5.             Management Fee:  Article 8.2.C is hereby amended to state that
the total amount charged for management services shall not exceed the monthly
rate of three percent (3%) of the Base Monthly Rent.

 

6.             Retained Real Estate Brokers:  Section S is amended to provide
that Tenant warrants that it has not had any dealings with any real estate
brokers or salesmen or incurred any obligations for the payment of real estate
brokerage commissions or finder’s fees which would be earned or due and payable
by reason of the execution of this Lease Amendment.  Tenant will hold Landlord
harmless and defend and indemnify Landlord against any claims made by brokers or
finders in regard to this transaction.

 

7.             Condition of Premises:  Tenant is fully familiar with the
Premises by way of its occupancy and accepts the Premises for the extended term
created hereby in their as-is condition (except as provided in Paragraph 4
above).  Upon timely exercise of the option to extend, Tenant shall take the
Premises for the Extended Term on the same basis.

 

8.             Continuing Obligation:  Except as expressly set forth in this
Amendment, all terms and conditions of the Lease remain in full force and
effect, and all terms and conditions of the Lease are incorporated herein as
though set forth at length.

 

9.             Effect of Amendment:  This Amendment modifies the Lease.  In the
event of any conflict or discrepancy between the Lease and/or any other previous
documents between the parties and the provisions of this Amendment, then the
provisions of this Amendment shall control.  Except as modified herein, the
Lease shall remain in full force and effect.

 

10.           Authority:  Each individual executing this Amendment on behalf of
Tenant represents and warrants that he or she is duly authorized to and does
execute and deliver this Amendment pursuant to express authority from Tenant
pursuant to and in accordance with the By-Laws and the other organic documents
of the Tenant corporation.

 

2

--------------------------------------------------------------------------------


 

11.           Entire Agreement:  The Lease, as modified by this Amendment,
constitutes and contains the entire agreement between the parties, and there are
no binding agreements or representations between the parties except as expressed
herein.  Tenant acknowledges that neither Landlord nor Landlord’s Agents have
made any legally binding representations or warranties as to any matter except
for such matters binding representations or warranties as to any matter except
for such matters which are expressly set forth herein, including any
representations or warranties relating to the condition of the Premises or the
improvements thereto or the suitability of the Premises or the Project for
Tenant’s business.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment to be
effective as of the date first set forth above.

 

LANDLORD:

TENANT:

 

 

ORCHARD MOFFETT INVESTORS

QUICKLOGIC CORPORATION

 a California general partnership

a Delaware corporation

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

 

Michael J. Biggar

 

[Print Name and Title]

 

Manager

 

 

 

Date:

 

 

Date:

 

 

3

--------------------------------------------------------------------------------